Oliver, Chief Judge:
This matter is before me on remand from classification proceedings decided by the first division of this court in S. E. Laszlo v. United States, 39 Cust. Ct. 390, Abstract 61109, and it has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, as follows:
1. That the merchandise consists of instruments and cases which were held by the Court in Abstract 61109 to be subject to appraisement separately according to the value of each class of article.
2. That the market value or the price of the instruments and cases herein at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States including the cost of all containers and coverings of whatever nature and all other costs, charges *635and expenses incident to placing the merchandise in condition packed ready for shipment to the United States was as set forth below.
Entry Instru-
Number Item ■ ment Case Total
775509 K K K ASTER_ 19. 00 2. 60 21. 60
3. That there was no higher foreign value.
4. That the instant ease may be submitted on the foregoing stipulation.
On tbe agreed facts, I find export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for appraisement of the instruments and cases in question, and I hold such statutory value for this merchandise to be as hereinabove set forth in the stipulation of submission. Judgment will be rendered accordingly.